                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


BMO Harris Bank, N.A., a national
banking association,
                                            Case No. 18-11954
                           Plaintiff,
                                            Judith E. Levy
v.                                          United States District Judge
                                            Mona K. Majzoub
Harry Zoccoli et al,                        Magistrate Judge

                     Defendants.
________________________________/


  CORRECTED1 ORDER GRANTING IN PART PLAINTIFF’S
    MOTION FOR CONTEMPT [62] AND FINDING THAT
 PLAINTIFF’S ACCOUNTING OF EXPENSES IS REASONABLE
                        [61]

     On April 15, 2021, the Court held, through audio-visual technology,

a hearing on Plaintiff BMO Harris Bank N.A.’s motion for an order

finding Defendant Harry Zoccoli, III in contempt of court and ordering a

list of sanctions including fines and incarceration. (ECF No. 62.) Despite

notice on the docket and personal service effectuated two weeks prior to

the hearing, Defendant did not attend.




     1   Amended to correct a typographical error.
     For the reasons set forth on the record, the Court GRANTS IN

PART Plaintiff’s motion to hold Defendant in contempt. The Court holds

Defendant in contempt pursuant to Federal Rule of Civil Procedure

37(b)(2)(vii) and (d)(3). Consequently, the Court ORDERS the United

States Marshall to serve upon Defendant the subpoena that Plaintiff will

submit shortly and that the Court shall approve.

     Also for the reasons set forth on the record, the Court finds that

Plaintiff’s April 2020 affidavit represents a reasonable accounting of

expenses incurred in pursuing its claim. Accordingly, pursuant to the

Court’s prior Order finding payment of such expenses to be an

appropriate sanction under Fed. R. Civ. P. 37(a)(5)(A), the Court

ORDERS Defendant to reimburse Plaintiff in the amount of $1,237.50.

     IT IS SO ORDERED.

Dated: April 30, 2021                  s/Judith E. Levy
Ann Arbor, Michigan                    JUDITH E. LEVY
                                       United States District Judge


                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 30, 2021.

                                   2
    s/William J. Barkholz
    WILLIAM J. BARKHOLZ
    Case Manager




3
